UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5325


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CARLOS PEREZ-JIMENEZ,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:10-cr-00540-HMH-1)


Submitted:   June 21, 2011                 Decided:   August 5, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William N. Nettles, United States
Attorney, Maxwell B. Cauthen, III, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carlos Perez-Jimenez appeals the thirty-month sentence

imposed following            his    guilty     plea    to    one     count      of    illegally

reentering          the    United    States         having    been        deported         as    an

aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).     On appeal, Perez-Jimenez asserts that his sentence was

procedurally         unreasonable        because      the    district       court         did   not

adequately       explain      the    chosen         sentence.        For     the      following

reasons, we affirm.

               This       court    reviews     a     sentence       for    reasonableness,

applying       an    abuse    of    discretion        standard.           Gall       v.    United

States,    552       U.S.    38,    51    (2007);      see    also    United         States      v.

Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                          This review requires

appellate       consideration            of   the     procedural          and    substantive

reasonableness of a sentence.                 Gall, 552 U.S. at 51.

               In determining procedural reasonableness, we consider

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and   sufficiently            explained        the     selected        sentence.                Id.

“Regardless         of    whether    the      district      court    imposes         an    above,

below,    or    within-Guidelines             sentence,       it    must     place        on    the

record    an    individualized           assessment         based    on    the       particular

facts of the case before it.”                  United States v. Carter, 564 F.3d

                                                2
325, 330 (4th Cir. 2009) (internal quotation marks and footnote

omitted).       “[W]hen       a     judge       decides      simply    to    apply       the

Guidelines to a particular case, doing so will not necessarily

require lengthy explanation.”                  Rita v. United States, 551 U.S.

338, 356 (2007).           The sentencing court need only show “‘that

[it] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.’”

Id.     An explanation is adequate when it “allow[s] for meaningful

appellate review and . . . promote[s] the perception of fair

sentencing.”        Gall, 552 U.S. at 50.              Although Perez-Jimenez did

not     specifically       object    to     the    alleged         inadequacy      of    the

district court’s ruling at sentencing, he preserved the issue

for appeal by drawing on § 3553(a) sentencing factors to request

a below-Guidelines sentence.                   See United States v. Lynn, 592

F.3d 572, 577-78 (4th Cir. 2010).

            Our review of the record reveals that the district

court     rendered     a    sufficiently          individualized        assessment        to

permit appellate review of the sentence.                       The court noted its

consideration       and    rejection      of    Perez-Jimenez’s        request      for     a

below-Guidelines       sentence,      and       imposed   a    sentence     within        the

properly-calculated Guidelines range.                  Accordingly, we affirm as

reasonable    the     sentence      imposed       by   the    district      court.         We

dispense     with     oral    argument         because       the    facts    and        legal



                                            3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4